Citation Nr: 1427005	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, diagnosed as follicular carcinoma, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for a non-malignant brain tumor, to include as due to ionizing radiation exposure and as secondary to thyroid cancer.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1981 and from July 1983 to May 1986.  He also has service in the Kansas National Guard. 

These matters are on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction has since been transferred to the Muskogee, Oklahoma, RO.

The Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript is of record.   The mater was then Remanded for further development in April 2013.


FINDINGS OF FACT

1.  Thyroid cancer was not documented in service or within five years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed follicular carcinoma was caused or aggravated by his active service, to include exposure to ionizing radiation.

2.  A non-malignant brain tumor was not documented in service; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed non-malignant brain tumor was caused or aggravated by his active service or a service-connected disability, to include exposure to ionizing radiation.




CONCLUSIONS OF LAW
      
1.  The criteria for service connection for thyroid cancer have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2013).
 
2.  The criteria for service connection for a brain tumor have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2003 and September 2009 of the criteria for establishing service connection for thyroid cancer and a brain tumor due to radiation exposure, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in the September 2009 letter.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of private and VA treatment records, including those obtained pursuant to the Board's April 2013 Remand.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In April 2013, the Board Remanded the claims to have the RO obtain a pertinent medical opinion from the Under Secretary for Health.  In September 2013, the RO received opinions from the Director, Post 9-11 Era Environmental Health Program (DEHP) (written for the Under Secretary), and Director of Compensation Service.  The opinions address the requested development in the Board's April 2013 remand directive and a more than adequate.  Based on the findings made in these opinions, there is sufficient evidence to decide the appeal.
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The Board also finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in March 2012 in which presented oral argument in support of his claims.  The Veteran and his spouse testified.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his thyroid cancer and brain tumor, to include whether he had any evidence that such symptoms could be related to radiation exposure.  Indeed, the Veteran's testimony triggered the Board's decision to Remand the matter to obtain opinions from the DEHP and Director of Compensation Service and for additional VA treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claims based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

The Board notes that after the Veteran's appeal was certified to the Board in December 2013, the Board received additional evidence in support of his claims, namely Congressional correspondence and an attached written statement in support of his claims from the Veteran and nuclear weapons electronic specialist.  However, because the evidence is duplicative or redundant of that already contained in the record, the Board finds that a Remand to have the RO issue a Supplemental Statement of the Case is not necessary.  38 C.F.R. § 20.1304 (2013).  The evidence relates to the Veteran's previous reported history of having been exposed to radiation during service.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


	(CONTINUED ON NEXT PAGE)


II.  Service Connection-Generally

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as endocrinopathies and malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); endocrinopathies are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the claim for service connection for thyroid cancer.  However, as the Veteran has been diagnosed with a non-malignant brain tumor, service connection via the demonstration of continuity of symptomatology is not applicable in this regard.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) ; 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The STRs are negative for any complaints, treatment, or diagnosis of thyroid cancer or a non-malignant brain tumor.  The Veteran's service discharge examination is essentially negative in this respect.  There is also no evidence of a diagnosis of an endocrinopathy within five years of service discharge.  The initial diagnosis of thyroid cancer was in 2002 and a non-malignant brain tumor in 2009, which is over 16 years post-service.  There is also no evidence that the Veteran experienced any symptoms of his thyroid cancer and non-malignant brain tumor on a continuous basis since service.  In other words, there is no basis for the award of service connection for thyroid cancer and a non-malignant brain tumor on a direct basis, or thyroid cancer on a presumptive basis under 3.309(a) or based on continuity of symptomatology. 

The Veteran does not argue the contrary.  Rather, as highlighted in greater detail below, he maintains that his thyroid cancer and non-malignant brain tumor are the result of his in-service exposure to ionizing radiation exposure.  He alternatively contends that he developed a brain tumor secondary to his thyroid cancer.

A.  Service Connection based on Radiation Exposure

The Board will first address the Veteran's contentions that his thyroid cancer and non-malignant brain tumor are due to his in-service exposure to depleted uranium.  At his hearing in March 2012, he testified that he routinely handled depleted uranium objects while serving with an artillery company.  His claimed exposure was apparently during periods of inactive duty for training (INACDUTRA). While none of the evidence in the claims file established that what he claims he was handling was actually depleted uranium, for purposes of these claims, the Board presumes that he was in regular contact with depleted uranium for two days per month for a period of three years.

Establishing service connection for a disorder as due to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. § §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  These include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

If a claim is based on a disease other than one listed in the previous paragraph, VA shall nevertheless consider the claim under 38 C.F.R. § 3.311, provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Finally, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes at the outset that the Veteran is not a "radiation exposed veteran" for purposes of 38 C.F.R. § 3.309(d)(3), as he has not participated in one of the specifically listed radiation-risk activities, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity.  The Veteran has also not asserted such participation.

As for the Veteran's thyroid cancer, as indicated, "non-malignant thyroid nodular disease," are considered radiogenic diseases that are entitled to special development procedures under 38 C.F.R. § 3.311(c) if they first manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(1) and (5)(iv) (2013).  As a form of cancer, follicular carcinoma of the thyroid is a radiogenic disease as is contemplated by 38 C.F.R. § 3.311(b)(2)(i) (2013).

As for the Veteran's brain tumor, a CT scan of the brain in August 2009 identified this as a "calcified soft tissue mass" with no evidence of acute intracranial process.  None of the available evidence indicates that this tumor is cancerous.  Moreover, as will be discussed in further detail below, the Veteran has not cited to or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  His non-malignant brain tumor is thereby not a "radiogenic disease" for purposes of 38 C.F.R. § 3.311.

There are private and VA opinions that are supportive of and against the Veteran's claim that his thyroid cancer and non-malignant brain tumor are due to in-service radiation exposure. 

In support of the claim that he has a radiogenic disease, the Veteran submitted a July 2013 statement from M.E.W.L., a nuclear weapons electronic specialist.  Ms. L. discussed regarding the presence of depleted uranium in warheads and projectiles.  No findings were made with regard to etiology of the Veteran's thyroid cancer and/or brain tumor.  The Board does not dispute the Veteran's claim of being exposed to depleted uranium and has instructed the RO/AMC to presume such as a fact.  Rather, the salient question is whether that exposure led to the Veteran's thyroid cancer and brain tumor.  The statement from Ms. L. does not address this crucial question.  The probative value of this opinion is therefore quite limited.

The Veteran also submitted a June 2010 statement from M.S., a registered nurse, who stated that he had known the Veteran for about seven years, that he told him about his assignment to a nuclear weapons section during service, and that he subsequently developed thyroid cancer and a brain tumor.  M.S. opined that he believed that the Veteran's "abnormalities" were caused by handling depleted uranium rings during service.

The Board finds the opinion from M.S. to be of minimal probative value in establishing that the Veteran has a radiogenic disease.  M.S. provide any rationale in support of the opinion as it related to the Veteran's development of thyroid cancer and a brain tumor his history of uranium exposure during service.  There is also no indication that the opinion involved a review of the Veteran's service and post-service evidence records or an investigation of such potential exposure as is found in the dose estimate.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  However, as discussed below, a determination of the predicted exposure is an important factor in rendering an opinion in this matter.  Moreover, and rather crucially, the evidence does not indicate that M.S. has specific training necessary to provide a medical opinion regarding the relationship between the Veteran's thyroid cancer and non-malignant brain tumor and radiation exposure.  Accordingly, the Board accords the June 2010 opinion limited probative value.

By contrast, a review of the Veteran's service and post-service evidence records and a competent investigation of such potential exposure was performed as part of the September 2013 opinions of the DEHP and Director of Compensation Service.

The DEHP opinion noted that the Veteran was diagnosed with thyroid cancer in 2002 and a non-malignant brain tumor in 2009.  The DEHP noted that the Veteran's STRs do not contain a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  However, pursuant to the Board's Remand, the DEHP assumed that the Veteran handled depleted uranium two days each month during the period from June 1981 to June 1983.  He observed that there is no depleted uranium in nuclear warheads which emit very little detectable radiation while in storage even if armed with a nuclear payload.  In order to perform a dose reconstruction, the DEHP assumed that the Veteran performed duties that actually brought him into the immediate proximity of depleted uranium.

The DEHP next observed that the World Health Organization report, Depleted Uranium: Sources, Exposure and Health Effects, estimated that the driver of a fully loaded mark 1 Abrams tank could receive as much has 0.3 microsieverts per hour.  If a soldier drove a tank 10 hours a day for 30 days, this would give him a total maximum dose of 90 microsieverts, or 9 milirems per month.  Giving the Veteran the benefit of the doubt, the DEHP assigned a dose of 9 milirems per month for a period of 25 months for a total of 225 milirem (0.225 rem), the dose that an active duty tank driver would receive.  It was noted that personnel not riding in a tank would have received even less exposure. The Veteran's dose was likely much less and was not likely above natural background radiations levels. 

In support of his findings, the DEHP further referenced an August 2004 position statement entitled, "Radiation Risk in Perspective, of the Health Physics Society."  In that article, the Health Physics Society recommended against quantitative estimation of health risks below an individual dose of five (5) rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The position statement further stated that there was substantial and convincing scientific evidence for health risks following high-dose exposures.  However below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or were non-existent.  Thus, it was the DEHP's opinion that it was unlikely that the Veteran's thyroid cancer and/or non-malignant brain tumor could be attributed to radiation exposure, specifically depleted uranium exposure, during military service.

In a September 2013 opinion, the Director of Compensation Service concluded that based on the DEHP's opinion (written for the Under Secretary of Health) and following its review of the evidence in its entirety, that there was no reasonable possibility that the Veteran's thyroid cancer and/or non-malignant brain tumor can be attributed to radiation exposure, specifically depleted uranium exposure, during military service.

The Board accords great probative weight to the DEHP's and Director of Compensation Service's opinions.  They were based on medical research and offer clear conclusions with supporting data, and reasoned medical explanations.  See, Nieves-Rodriguez, supra.; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The opinions were  also generated by subject matter experts in the field of radiogenic diseases.

Consideration has been given to the assertions and suggestions of the Veteran, his spouse, registered nurse, and nuclear weapons electronic specialist, that there is a relationship between his thyroid cancer and non-malignant brain tumor and his military service, to include his claimed exposure to radiation.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, endocrinopathies and brain tumors, an opinion as to the etiology and onset of thyroid cancer and a non-malignant brain tumor and whether these disabilities are etiologically related to the Veteran's military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thyroid cancer and a non-malignant brain tumor are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that laboratory results and other specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as weight loss and pain that could be associated with thyroid cancer and a non-malignant brain tumor, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service, to include exposure to depleted uranium.  DEHP's and Director of Compensation Service's opinions clearly addressed these arguments.  Neither the Veteran, his spouse, the registered nurse, or nuclear weapons electronic specialist have been shown to possess the requisite medical training, expertise, nor credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating disorders of the endocrine system or brain.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for thyroid cancer and a non-malignant brain tumor.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Service Connection on a Secondary Basis

The Veteran alternately argues that his brain tumor was caused or aggravated by his thyroid cancer.

In general, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  However, in this case, there is no service connected disorder to which his non-malignant brain tumor may be associated.  Service connection for thyroid cancer has been specifically denied.  As such, the theory of service connection for a non-malignant brain tumor as secondary to thyroid cancer is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.310(a).


ORDER

Service connection for thyroid cancer, diagnosed as follicular carcinoma, to include as due to ionizing radiation exposure, is denied.

Service connection for a non-malignant brain tumor, to include as due to ionizing radiation exposure and as secondary to thyroid cancer, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


